Per Curiam.  Appellant, Nathan Elliott, by his attorney, Bruce J. Bennett, has filed a motion for rule on the clerk. Mr. Bennett admits in the motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Accordingly, the motion is granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Id.